875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda Mae GALLAGHER, Plaintiff-Appellant,v.Justin EARLY, County Engineer, Defendant-Appellee.
No. 89-3364.
United States Court of Appeals, Sixth Circuit.
May 30, 1989.

Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Examination of the papers before the court indicates that appellant filed a civil rights action pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Southern District of Ohio on September 29, 1987.  Appellant also moved for the appointment of counsel, but the district court denied that request in an order entered on October 23, 1987.  On April 14, 1988, appellant filed a notice of appeal.  Eleven days later, on April 25, 1988, the district court granted appellee's motion to dismiss the complaint and entered a final judgment.


3
This court lacks jurisdiction over the appeal.  In particular, this court's jurisdiction is generally limited to final judgments and certain, specified interlocutory orders.  28 U.S.C. Secs. 1291 and 1292.  As of the date of the filing of the notice of appeal, the district court had not entered a final and appealable order disposing of the case on the merits.  Rather, the district court had only denied appellant's motion for the appointment of counsel.  Orders denying requests for such relief, however, are not subject to an immediate appeal, but can only be reviewed as part of an appeal taken after the entry of a final judgment.   Miller v. Simmons, 814 F.2d 962, 965 (4th Cir.), cert. denied, --- U.S. ----, 108 S. Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 763 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.